                   Case 2:20-mc-00030-RSL Document 3 Filed 05/06/20 Page 1 of 3




 1                                                             HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7                                 HUNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9   ABG-SHARK,                                        No. 2:20-mc-0030 RSL
     LLC, a Delaware limited liability
10   company,                                          SECOND DECLARATION OF JAMES M.
                                                       SHORE IN SUPPORT OF WRIT OF
11                                                     EXECUTION
                            Judgment Creditor,
12
              v.
13
     ORGANO GOLD INT’L, INC., a Nevada
14   corporation,

15                          Judgment Debtor.

16

17            I, James M. Shore, pursuant to 28 U.S.C. §1746, declare the following under penalty of

18   perjury:

19   1.       I am counsel for Judgment Creditor ABG-Shark, LLC in this matter. I make this

20   declaration in support of Judgment Creditor’s request for the issuance of a Writ of Execution.

21   2.       Judgment Creditor brings this request pursuant to RCW 6.17.110(3)(a), requesting

22   satisfaction of a money judgment out of whatever personal property Judgment Debtor has at its

23   Ferndale, Washington address. Judgment Creditor is not requesting the delivery of real or

24   personal property, so RCW 6.17.110(3)(c) is inapplicable.

25   3.       Pursuant to the declaration of Judgment Debtor’s Senior Vice President of Internal

26   Operations, Norman Perrett, filed in this Court in the action styled Organo Gold Int’l, Inc. v.

     SECOND DECLARATION OF JAMES M. SHORE IN SUPPORT OF WRIT OF EXECUTION
     (2:20-mc-0030 RSL) - 1
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     106345208.2 0067332-00001                                                    Telephone 206.624.0900
                 Case 2:20-mc-00030-RSL Document 3 Filed 05/06/20 Page 2 of 3




 1   Aussie Rules Marine Services, Ltd., et. al., Case No. 2:18-cv-00108-JLR, the following personal

 2   property is located at Judgment Debtor’s Ferndale, Washington address: “product shipments

 3   from [Judgment Debtor’s] suppliers across the globe (China, Malaysia, E.U., USA and Canada).

 4   Those products included the Greg Norman “Brew-Kup,” “Espresso” product-lines, and other

 5   branded products (“Branded Products”), as well as associated distributor business-tools (sales

 6   aids) and promotional materials.” See Declaration of Norm Perrett, at ¶ 9, attached hereto as

 7   Exhibit A. Pursuant to the declaration of Judgment Debtor’s Senior Vice President of Internal

 8   Operations further states that the Ferndale, Washington address also “acts as [Judgment

 9   Debtor’s] surrogate headquarters for the U.S.” See Exhibit A, at ¶ 10. Judgment Creditor has no

10   knowledge or information as to the value of the personal property located at Judgment Debtor’s

11   Ferndale, Washington address.

12   4.       Judgment Creditor received final judgment in the amount of $1,800,000.00 on February

13   4, 2020 in the U.S. Southern District of Florida, civil action number 18-CIV-80758-RAR.

14   5.       The judgment bears interest at 6.33 percent per annum, in the amount of $312.16 per day,

15   as determined pursuant to 28 U.S.C. §1961. As of the date of this declaration, $28,718.72 in

16   interest has accrued on the judgment.

17   6.       Judgment Creditor accrued $11.00 in costs in the U.S. Southern District of Florida for the

18   certification of the judgment.

19   7.       Judgment Creditor accrued $47.00 in costs in the U.S. Western District of Washington

20   for the registration of a foreign judgment, docket number 2:20-mc-00025.

21   8.       Judgment Creditor accrued $47.00 in costs in the U.S. Western District of Washington by

22   filing this action requesting a writ of execution.

23   9.       Judgment Creditor accrued $158.50 in costs for recording the judgment with the

24   Auditor's Office for Whatcom County, Washington, Auditor File Number 2020-0402275.

25   ///

26   ///

     SECOND DECLARATION OF JAMES M. SHORE IN SUPPORT OF WRIT OF EXECUTION
     (2:20-mc-0030 RSL) - 2
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     106345208.2 0067332-00001                                                    Telephone 206.624.0900
                 Case 2:20-mc-00030-RSL Document 3 Filed 05/06/20 Page 3 of 3




 1   10.      Judgment Debtor has not made any payments on the judgment, interest, or costs.

 2             DATED: May 6, 2020.
                                                        STOEL RIVES LLP
 3

 4
                                                        s/James M. Shore
 5                                                      James M. Shore, WSBA No. 941425
                                                        jim.shore@stoel.com
 6
                                                        STOEL RIVES LLP
 7                                                      600 University Street, Suite 3600
                                                        Seattle, WA 98101
 8                                                      Telephone: 206.624.0900
                                                        Facsimile: 206.386.7500
 9
                                                        Attorneys for Defendant-Judgment Creditor
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     SECOND DECLARATION OF JAMES M. SHORE IN SUPPORT OF WRIT OF EXECUTION
     (2:20-mc-0030 RSL) - 3
                                                                                   STOEL RIVES LLP
                                                                                        ATTORNEYS
                                                                   600 University Street, Suite 3600, Seattle, WA 98101
     106345208.2 0067332-00001                                                   Telephone 206.624.0900
